331 S.W.3d 356 (2011)
Andrew LYNCH, Claimant/Respondent,
v.
A & K TRUCKING, LLC, Employer/Appellant, and
Division of Employment Security, Respondent.
No. ED 95048.
Missouri Court of Appeals, Eastern District, Division Five.
February 15, 2011.
Rebman, Linhares, & Beachem, PC, Joseph E. Rebman, Clayton, MO, for Appellant.
Ninion S. Riley, Jefferson City, MO, for Respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
A & K Trucking, LLC, appeals from the final award of the Labor and Industrial Relations Commission (Commission) affirming the award of the Appeals Tribunal and finding Andrew Lynch entitled to receive unemployment compensation. We affirm the award of the Commission.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. The Commission's award is supported by sufficient competent and substantial evidence. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).